Exhibit 10.1
EXTERRAN HOLDINGS, INC.
AWARD NOTICE
TIME-VESTED STOCK OPTION FOR OFFICERS
Exterran Holdings, Inc. (the “Company”) has granted to you (the “Participant”)
an Incentive Stock Option to purchase shares of Common Stock of the Company
under the Amended and Restated Exterran Holdings, Inc. 2007 Stock Incentive Plan
(as amended, the “Plan”). All capitalized terms not explicitly defined in this
Award Notice but defined in the Plan shall have the same meaning ascribed to
them in the Plan.
The material terms of your Award are as follows:
     1. Award. You have been granted an Option (the “Award” or “Option”) to
purchase shares of Common Stock of the Company in the number and at the exercise
price (the “Exercise Price”) provided above as the “Grant Price”. To the extent
allowable under the law, this Option will be treated as an Incentive Stock
Option under Section 422 of the Code. To the extent any portion of this Option
does not qualify as an Incentive Stock Option due to restrictions in the Code,
that portion of the Option will become a Non-Qualified Option.
     2. Qualification as Incentive Stock Option. Neither the Company, its
directors, officers, employees or the Committee, nor any Affiliate which is in
existence or hereafter comes into existence shall be liable to you or any other
person or entity if it is determined for any reason by the Internal Revenue
Service or any court having jurisdiction that the Option does not qualify for
tax treatment as an Incentive Stock Option under Section 422 of the Code. Please
see Section VII (c) of the Plan for specific limitations on incentive stock
options and consult your tax advisor for advice on your specific tax situation.
     3. Grant Date. The grant date of this Award is the “Issue Date” provided
above.
     4. Vesting. Your Award is subject to a vesting schedule. A portion of your
Award will automatically vest and become exercisable on each of the dates
indicated in the vesting schedule above (each a “Vesting Date”). However, except
as provided in Sections 6 and 7 below, you must be employed by the Company or
one of its Affiliates at all times from the Grant Date up to and including the
applicable Vesting Date for that portion of the Award to vest. Contact
Exterran’s Stock Plan Administrator at (281) 836-7000 with any questions
concerning the vesting of your Award.
     5. Term. The Award will continue in effect until the date that is 7 years
from the Issue Date (the “Expiry Date”), subject to earlier termination in
accordance with Section 6 of this Award Notice or the Plan. If not exercised
prior to the Expiry Date, the Award will be forfeited.
     6. Termination of Employment. Your Award will either vest or be forfeited
upon your termination, depending on the reason for termination:
     (a) Termination as a Result of Death, Disability or Retirement.
For Incentive Stock Options – Upon a termination of employment as a result of
death or disability (as defined in Section 22(e)(3) of the Code), the unvested
portion of your Award will immediately vest in full and become exercisable, and
you (or your legal representative) will be entitled to exercise the Award at any
time prior to the Expiry Date or the expiration of one (1) year after the date
of your termination, whichever is the shorter period. Upon a termination of
employment as a result of Retirement, the unvested portion of your Award will
immediately vest in full and become exercisable, and you will be entitled to
exercise the Award at any time prior to the Expiry Date or the expiration of
three (3) months after the date of your termination, whichever is the shorter
period.

 



--------------------------------------------------------------------------------



 



For Non-Qualified Stock Options – Upon a termination of employment as a result
of death, Disability or Retirement, the unvested portion of your Award will
immediately vest in full and become exercisable, and you (or your legal
representative) will be entitled to exercise the vested portion of your Award at
any time prior to the Expiry Date or the expiration of two (2) years after the
date of your termination, whichever is the shorter period.
     (b) Termination for Cause. Following a termination of employment for Cause,
the outstanding unexercised portion of your Award (whether vested or unvested)
will be automatically forfeited on the date of your termination.
     (c) All Other Terminations. You will be entitled to exercise the vested
portion of your Award at any time prior to the Expiry Date or the expiration of
three (3) months after the date of your termination, whichever is the shorter
period. The unvested portion of your Award will be automatically forfeited on
the date of your termination.
     7. Corporate Change. In the event a Corporate Change occurs,
notwithstanding anything to the contrary in this Award Notice, this section will
govern the vesting of your Award on and after the date the Corporate Change is
consummated.
If a Corporate Change is consummated prior to the final Vesting Date of your
Award, then:
     (a) the portion of your Award that would have vested on the Vesting Date
immediately following the date the Corporate Change is consummated will
automatically vest as of the date the Corporate Change is consummated; and
     (b) the remaining unvested portion of your Award, if any, will continue to
be subject to the original vesting schedule and Vesting Dates;
provided, however, that if your employment with the Company or an Affiliate is
terminated on or after the date a Corporate Change is consummated (i) by the
Company without Cause, (ii) by you for Good Reason (as defined below) or
(iii) as a result of your death or Disability, then the unvested portion of your
Award as of such termination date will automatically vest in full and all
restrictions applicable to your Award will cease as of the date of your
termination of employment. If your employment is terminated by the Company with
Cause or by you without Good Reason on or after the date the Corporate Change is
consummated, then the unvested portion of your Award will be automatically
forfeited on the date of your termination.
For purposes of this Award Notice, unless otherwise provided in a written
agreement between the Company and you, “Good Reason” means the occurrence of any
of the following without your express written consent:
     (i) A reduction of 10% or more of your base salary;
     (ii) Your being required to be based at any other office or location of
employment more than 50 miles from your primary office or location of employment
immediately prior to the Corporate Change; or
     (iii) The willful failure by the Company to pay you your compensation when
due;
provided, however, unless otherwise provided in a written agreement between the
Company and you, that Good Reason does not exist with respect to a matter unless
you give the Company a notice of termination due to such matter within 20 days
of the date such matter first exists. If you fail to give a notice of
termination timely, you shall be deemed to have waived all rights you may have
under this Award Notice with respect to such matter. The Company will have
30 days from the date of your notice of termination to cure the matter. If the
Company cures the matter, your notice of termination shall be

2



--------------------------------------------------------------------------------



 



deemed rescinded. If the Company fails to cure the matter timely, your
employment shall be deemed to have been terminated by the Company for Good
Reason at the end of the 30-day cure period.
     8. Exercise of Award. The exercise of your Option must be accompanied by
full payment of the Exercise Price for the shares of Common Stock being acquired
by: (i) cash, (ii) a check acceptable to the Company, (iii) the delivery of a
number of already-owned shares of Common Stock having a Fair Market Value equal
to such Exercise Price (provided you have owned such shares of Common Stock for
more than six months), (iv) a “cashless broker exercise” of the Option through
any procedures established or approved by the Compensation Committee with
respect thereto, or (v) any combination of the foregoing approved by the
Compensation Committee. No shares of Common Stock will be issued until the
Exercise Price has been paid. An Incentive Stock Option shall be exercisable
only by you except in the case of your death or Disability, in which event it
can be exercised only by your legal representatives, executors, successors or
beneficiaries.
     9. Stockholder Rights. You will have no rights as a stockholder with
respect to any shares of Common Stock issuable upon exercise of the Option until
you become the holder of record of such shares of Common Stock.
     10. Non–Transferability. You cannot sell, transfer, pledge, exchange or
otherwise dispose of your Option except in accordance with the Plan.
     11. No Right to Continued Employment. Nothing in this Award Notice
guarantees your continued employment with the Company or any of its Affiliates
or interferes in any way with the right of the Company or its Affiliates to
terminate your employment at any time.
     12. Data Privacy. You consent to the collection, use, processing and
transfer of your personal data as described in this paragraph. You understand
that the Company and/or its Affiliates hold certain personal information about
you (including your name, address and telephone number, date of birth, social
security number, social insurance number, etc.) for the purpose of administering
the Plan (“Data”). You also understand that the Company and/or its Affiliates
will transfer this Data amongst themselves as necessary for the purpose of
implementing, administering and managing your participation in the Plan, and
that the Company and/or its Affiliates may also transfer this Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan. You authorize them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for these purposes. You also
understand that you may, at any time, review the Data, require any necessary
changes to the Data or withdraw your consent in writing by contacting the
Company. You further understand that withdrawing your consent may affect your
ability to participate in the Plan.
     13. Withholding. Your Award is subject to applicable income, employment
and/or social insurance or social security withholding obligations, and the
Company and its Affiliates may, in their sole discretion, withhold a sufficient
number of shares of Common Stock that are otherwise issuable to you under this
Award in order to satisfy any such withholding obligations. If necessary, the
Company also reserves the right to withhold from your regular earnings an amount
sufficient to meet the withholding obligations.
     14. Plan Governs. This Award Notice is subject to the terms of the Plan, a
copy of which is available on the website of Exterran’s current third party
stock plan account manager at www.solium.com or which will be provided to you
upon written request addressed to Exterran Holdings, Inc., Stock Plan
Administration, 16666 Northchase Drive, Houston, TX 77060. All the terms and
conditions of the Plan, as may be amended from time to time, and any rules,
guidelines and procedures which may from time to time be established pursuant to
the Plan, are hereby incorporated into this Award Notice. In the event of a
discrepancy between this Award Notice and the Plan, the Plan shall govern.
     15. Participant Acceptance. If you do not accept the Award or the terms of
the Award, you must notify the Company in writing at the address provided above
within 30 days of delivery of this

3



--------------------------------------------------------------------------------



 



Award Notice. Otherwise, the Company will deem the Award and the terms of the
Award to be accepted by you.
     16. Modifications. The Company may make any change to this Notice that is
not adverse to your rights under this Notice or the Plan.
     17. Exhibit A. Non-Solicitation/Confidentiality Agreement – This Award is
subject to the attached Exhibit A which is incorporated herein as if fully set
forth herein.

4



--------------------------------------------------------------------------------



 



EXHIBIT A
Non-Solicitation/Confidentiality Agreement
The greatest assets of Exterran Holdings, Inc. and its affiliates and
subsidiaries (“Exterran”) are its employees, directors, customers, and
confidential information. In recognition of the increased risk of unfairly
losing any of these assets to its competitors, Exterran has adopted this
Exhibit A as its policy, which you accept and agree to by accepting the Award.
In connection with your acceptance of the Award under the Plan, and in exchange
for the consideration provided thereunder, you agree that you will not, during
your employment with, or service to Exterran, and for one year thereafter,
directly or indirectly, for any reason, for your own account or on behalf of or
together with any other person, entity or organization (a) call on or otherwise
solicit any natural person who is employed by Exterran in any capacity with the
purpose or intent of attracting that person from the employ of Exterran, or
(b) divert or attempt to divert from Exterran any business relating to the
provision of natural gas compression equipment and service or oil and natural
gas production and processing equipment and related services without, in either
case, the prior written consent of Exterran. As further consideration for the
grant of the Award, you agree that you will not at any time, either while
employed by, or in service to Exterran, or at any time thereafter, make any
independent use of, or disclose to any other person (except as authorized by
Exterran) any confidential, nonpublic and/or proprietary information of
Exterran, including, without limitation, information derived from reports, work
in progress, codes, marketing and sales programs, customer lists, records of
customer service requirements, cost summaries, pricing formulae, methods of
doing business, ideas, materials or information prepared or performed for, by or
on behalf of Exterran.
If any court determines that any provision of this agreement, or any part
thereof, is invalid or unenforceable, the remainder of this agreement shall not
be affected and shall be given full effect, without regard to the invalid
portions and the court shall have the power to reduce the duration or scope of
such provision, as the case may be, and, in its reduced form, such provision
shall then be enforceable.
You hereby acknowledge that the Award being granted to you under the Plan is an
extraordinary item of compensation and is not part of, nor in lieu of, your
ordinary wages for services you may render to Exterran.
You understand that this agreement is independent of and does not affect the
enforceability of any other restrictive covenants by which you have agreed to be
bound in any other agreement with Exterran.

5